 1 WILLIAM M. KUNTZ # 153052
   Attorney at Law
 2 4780 Arlington Avenue
   Riverside, CA 92504
 3 (951) 343-3400
   Fax (951) 343-4004
 4 E-Mail: KuntzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                             EASTERN DIVISION
10
11   JOSE JESUS LEPE,                   )          CASE NO.: ED CV 20-00771 MRW
                                        )
12                      Plaintiff,      )          ORDER AWARDING EAJA
                                        )          FEES
13                v.                    )
                                        )
14   ANDREW SAUL, Commissioner          )
     of Social Security Administration, )
15                                      )
                        Defendant.      )
16   ______________________________ )
17         Based upon the parties’ Stipulation for Award and Payment of Equal Access
18   to Justice Act (EAJA) Fees (“Stipulation”),
19         IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
20   Equal Access to Justice Act, ("EAJA”) in the amount of THREE THOUSAND
21   DOLLARS and 00/cents ($3,000.00), as authorized by 28 U.S.C. § 2412 (d), and
22   subject to the terms and conditions of the Stipulation.
23
24         DATED: -XQH   __________________________________
                                HONORABLE MICHAEL R. WILNER
25                              UNITED STATES MAGISTRATE JUDGE
26
27
28




                                               1
